UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): May 26, 2016 Mercantile Bank Corporation (Exact name of registrant as specified in its charter) Michigan 000-26719 38-3360865 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 310 Leonard Street NW, Grand Rapids, Michigan (Address of principal executiveoffices) (Zip Code) Registrant's telephone number, including area code 616-406-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. An annual meeting of our shareholders was held on May 26, 2016. At the meeting, our shareholders voted on each of the following four matters: ● election of six directors, each for a one-year term; ● approval of the Mercantile Bank Corporation Stock Incentive Plan of 2016; ● ratification of the appointment of BDO USA, LLP as our independent registered public accounting firm for 2016; and ● an advisory vote to approve the compensation of our executives disclosed in our proxy statement for the annual meeting. The final vote results for each of these four matters is set forth below. The votes cast on the election of directors were as follows: Nominee Votes For Votes Withheld Abstentions Broker Non-Votes David M. Cassard 0 Edward J. Clark 0 Jeff A. Gardner 0 Edward B. Grant 0 Michael H. Price 0 Thomas R. Sullivan 0 The votes cast on the approval of the Mercantile Bank Corporation Stock Incentive Plan of 2016 were as follows: Votes For Votes Against Abstentions Broker Non-Votes The votes cast on the ratification of the appointment of BDO USA, LLP as our independent registered public accounting firm for 2016 were as follows: Votes For Votes Against Abstentions Broker Non-Votes 0 The votes cast on the advisory vote to approve the compensation of our executives disclosed in our proxy statement for the annual meeting were as follows: Votes For Votes Against Abstentions Broker Non-votes Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Mercantile Bank Corporation By: /s/Charles E. Christmas Charles E. Christmas Executive Vice President, Chief
